Citation Nr: 1042587	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a neurological condition of 
the left upper extremity, to include reflex sympathetic dystrophy 
and peripheral neuropathy as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefit currently sought 
on appeal.  In April 2009, the Board remanded for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated above, the Board remanded this matter in April 2009 
for the Veteran to be provided an examination as to the etiology 
of his neurological condition of the left upper extremity.  
Specifically, the Board instructed the VA examiner to

State all currently diagnosed neurological 
disabilities affecting the left upper 
extremity; (b) Identify the approximate 
date of onset for any chronic acquired 
disability identified in (a); (c) Opine 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that any current neurologic disability of 
the left upper extremity was caused or 
aggravated by the Veteran's service-
connected diabetes mellitus

Pursuant to the Board's April 2009 remand, the Veteran was 
examined in June 2009.  In the examination report, the examiner 
noted a diagnosis of polyneuropathy of the left upper extremity, 
and wrote "?" as to the date of onset.  With regard to the 
etiology of the disability, he stated that 

[a]fter careful review of the C File and 
all available medial evidence of record, 
with special reference to the extensive 
work up in 1989 at BVAMC, Brooklyn, and 
the documented history of reflex 
sympathetic dystrophy, though the findings 
reflect polyneuropathy peripheral 
neuropathy, I cannot comment on the 
etiology without resorting to mere 
speculation.  

The Board finds that this opinion is inadequate as the examiner 
did not address the questions requested in the April 2009 Board 
remand.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet App 382 
(2010).  
The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, it is unclear to the 
Board why the examiner was unable to render an opinion without 
resorting to speculation as he provided no explanation for his 
inability to reach a conclusion.  On remand, the June 2009 VA 
examiner must address the questions requested in the Board's 
previous remand in an addendum report. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should arrange for the same 
examiner who conducted the June 2009 
examination, if possible, to review the 
claims folder and determine the etiology 
of the currently diagnosed polyneuropathy 
of the left upper extremity.  If the June 
2009 examiner is unavailable, the file 
should be referred to another similarly 
qualified medical professional.

The examiner is specifically requested to:

(a)	Identify the approximate date of 
onset for polyneuropathy of the left 
upper extremity
(b) Opine whether it is at least as likely 
as not (probability of fifty percent or 
more) that polyneuropathy of the left 
upper extremity was caused or aggravated 
by the Veteran's service-connected 
diabetes mellitus.

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

A complete rationale must be given for any 
opinion rendered.  The examiner should not 
invoke the phrase "without resort to mere 
speculation" without first explaining the 
basis for such an opinion.

2.	After completing the requested action and 
any additional notification and/or 
development action deemed warranted, the 
RO must readjudicate the claim of service 
connection.  If the benefit sought on 
appeal remains denied, the RO must furnish 
the Veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


